TYSON, J.
The re'cord shows that this case originated in a justice court, and was appealed to the circuit court. The amount involved being less than twenty dollars, it was there tried by the judge without the intervention of a jury. — Code, § 190.
The only exception shown to have been reserved was one to the judgment rendered. “The case should be strong and clear, to justify a reversal of the court’s finding on facts in a case like this. * * * His finding stands as a substitution for the verdict of a jury and should not be disturbed, except on the principles which govern courts at nisi prims, in setting aside verdicts of juries and granting new trials.” — Dargan v. Harris, 68 Ala. 144. We cannot hold that the facts recited in the bill of exceptions and the inferences deducidle therefrom are palpably insufficient to support the judgment. We must., tlierefore, decline to disturb it.
Affirmed.